Citation Nr: 1120842	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right calf injury, to include a 10 cm vertical scar along the midline of the right gastrocnemious muscle of the lower leg and reflex sympathetic dystrophy.  


REPRESENTATION

Veteran represented by:	Reid B. Adams, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1955.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case has previously come before the Board.  In October 2008, the Board denied entitlement to service connection for a right leg disorder.  The Secretary and the Veteran (the parties) filed a joint motion for remand, and in November 2009, the Court vacated the Board's October 2008 decision.  In June 2010, the Board remanded the matter to the agency of original jurisdiction for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran attended a Decision Review Officer (DRO) hearing at the RO in Columbia, South Carolina in October 2006.  In addition, he testified before the undersigned Veterans Law Judge at a September 2008 travel board hearing at the RO.  A transcript of each of the hearings has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is competent evidence tending to establish residuals of a right calf injury, to include a 10 cm vertical scar along the midline of the right gastrocnemious muscle of the lower leg, and reflex sympathetic dystrophy, are attributable to service.  



CONCLUSION OF LAW

Residuals of a right calf injury, to include a 10 cm vertical scar along the midline of the right gastrocnemious muscle of the lower leg, and reflex sympathetic dystrophy, were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts residuals of a right calf injury are attributable to an in-service injury.  Having considered the evidence, the Board concludes that a finding in favor of service connection for residuals of an in-service right calf injury is supportable.  

Initially, the Board notes the Veteran's service records are unavailable, presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in the 1970s.  Regardless, there is competent and credible evidence tending to establish residual disability due to in-service injury.  

The Board notes the Veteran's testimony to the effect that he had been bitten by a dog prior to service, at the age of 9, Transcript at 2 (2006), and a copy of a contemporaneous newspaper article, submitted in July 2010, documents the incident, to include notation that he was bitten on the right leg.  In addition, a February 2010 private examination report notes scarring just above the right ankle that includes anterior, medial, and posterior portions, reportedly due to a dog bite, and the examiner added that the scarring actually resembled teeth marks.  Thus, and while the evidence establishes residual scarring about the ankle prior to service, a right calf injury was not noted at service entrance, and thus, the presumption of soundness at entrance is not rebutted.  Thus, the theory of aggravation will not be further addressed.  

The Veteran testified that he injured his right calf after jumping from tracks during artillery training in 1954, and thereafter was hospitalized for five days, at which time surgery was performed on the back of the right calf, "cut[ting] the back of my muscle on my leg open to see if they could do something." Transcript at 2-4 (2006) & Transcript at 9 (2008).  The Board notes that while records in that regard are unavailable, the February 2010 private examination report states, in pertinent part, as follows:

Right Leg 
There is a noted scar appearing to be surgical in nature, running vertical along the midline of the right gastrocnemious muscle of the lower leg, presumably used to relieve pressure in the posterior compartment.  It measures approximately 10cm in length, is mildly tender to the touch and is reddish in color.  The appearance of the scar and palpatory findings indicate that the fasciotomy procedure performed in 1954 extended into the underlying muscle tissue to relieve pressure and treat the resulting loss of circulation.  There is no range of motion deficit of the right knee or right ankle.  There is mild strength deficit in the right lower extremity as power of flexion of the knee and plantar flexion of the ankle are diminished at 4/5 power.  

The examiner stated that the Veteran follows the pattern for a diagnosis of Reflex Sympathetic Dystrophy (RSD), adding that RSD occurs without known nerve lesions and is precipitated by soft tissue trauma.  It was noted that review of events surrounding the Veteran's injury and surgical procedure in 1954 indicated a high likelihood of significant vascular and/or neurological trauma which is associated with the diagnosis of RSD.  

In support of the February 2010 private opinion is the March 2011 VA opinion and addendum to the effect that it is as likely as not that the Veteran's vertical scar on the posterior aspect of the right calf is a result of the reported injury during service.  The examiner noted the Veteran's clear and consistent history of the event long after the initial event, over many years, without major discrepancies.  

The Board notes that while the right calf surgical scar was not identified on VA examination for pension purposes in September 1967, both the February 2010 and March 2011 medical opinions to the effect that the right calf scar is consistent with the type of injury reported, lend credence to the Veteran's testimony, and tend to not only corroborate the in-service injury, but also provide a plausible basis for continuity of symptomatology.  In determining the weight assigned to the evidence, the Board considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In this case, and while there is some doubt, having resolved all doubt in the Veteran's favor, service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.


ORDER

Service connection for residuals of a right calf injury, to include a 10 cm vertical scar along the midline of the right gastrocnemious muscle of the lower leg, and reflex sympathetic dystrophy is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


